DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  1-8,10,13-16, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zwald NPL (of record) in view of Harley, US-PGPub 2007/0056390.
Regarding claims 1-8,10, and 28, Zwald discloses a method for developing a calibration for a near infrared reflectance spectrophotometer to predict the particle score of an ingredient (calibration technique for near infrared reflectance spectrophotometers to predict kernel processing score (particle score) of corn silage; abstract; page 2071, paragraph 2), the method comprising: a. sorting a plurality of plant matter samples by size by passing the plurality of plant matter samples through a screen (sorting corn silage (plurality of plant matter) using a vertical shaker with 9 screens to sort the samples ; abstract; page 2071, paragraph 3-page 2072, paragraph 1) and subsequently calculating a particle score for the plurality of plant matter samples based on the number of plant matter samples passing through the screen (the KPS (particle score) for the corn silage (plurality of plant matter samples) was calculated based on the amount of silage (number of plant matter samples) passing through the 4.75 mm screen; page 2071, paragraph 3-page 2072, paragraph 1); b, measuring the absorbance or reflectance of the 
Zwald fails to teach plurality of screens.
Referring to plurality of screens, Harley teaches that it’s known to pass particles through a plurality of screens to capture certain size particles and create a set size distribution (para 13).  It would have been obvious to use a plurality of screens for establishing set size distributions for purposes fine tuning the method of Zwald.

Regarding claims 13-16, Zwald discloses an NIR calibration for predicting particle score for a dry ingredient (calibration technique for near infrared reflectance (NIR) spectrophotometers to predict kernel processing score (particle score) of corn silage (dry ingredient); abstract; table 2; page 2071, paragraph 2), the calibration produced by a method comprising: a. sorting a plurality of forage samples by chop length by passing the plurality of forage samples through a particle separator having at least one screen (sorting corn silage (plurality of plant matter) using a vertical shaker with 9 screens to sort component regression (PCR), partial least squares (PLS), artificial neural networks (ANN), locally weighted regression (LWR), and support vector machines (SVM) (calibrations for KPS as a percentage of total starch, as determined by NIRS, were computed using partial least squares regression methods; page 2073, paragraphs 1 and 4), wherein passing the plurality of forage samples through the screen further comprises passing the plurality of forage samples through a particle separator comprising at least one of a Penn State Particle Separator and an Alternative Particle Scorer (a set of spectra were taken using a Penn State forage particle separator to separate the corn silage; page 2071, paragraph 3), wherein calculating the particle score further comprises calculating the particle score according to at least one of Penn State Particle Separator method and Alternative Particle Scorer .

Claim 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zwald NPL (of record) in view of Harley, US-PGPub 2007/0056390 and Baldridge (of record).
Regarding claim 12, Zwald in view of Baldridge discloses the method of claim 11, but Zwald fails to disclose wherein calculating the particle score further comprises calculating the particle score according to Alternative Particle Scorer method. However Baldridge discloses wherein calculating the particle score further comprises calculating the particle score according to Alternative Particle Scorer method (particle sizes of ground corn can be measured using a one sleeve method (alternative particle scorer) and fitting it to a best fit equation; abstract; page 139, paragraph 2). It would have been obvious for one having ordinary skill in the art at the time of the invention to modify the method of Zwald to include the particle scorer of Baldridge for the advantage that the Baldridge system requires less screens and time to enact, making the method quicker to calibrate, especially when the calibration is intended for a quick field calibration or to verify the calibration rather than the 3 or more screen method which vastly increases the time and effort to calibrate.

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zwald NPL (of record) in view of Harley, US-PGPub 2007/0056390 and Heinrichs (of record).
	Regarding claims 17, Zwald discloses a. calibrating a near infrared reflectance spectrophotometer (calibration technique for near infrared reflectance spectrophotometers to predict kernel processing score (particle score) of corn silage; abstract; page 2071, paragraph 2), comprising: i. sorting a plurality of forage samples by chop length by passing the plurality of forage samples through a 
Regarding claim 18, Zwald, in view of Heinreichs, discloses the method of claim 17, but Zwald fails to disclose further comprising mixing ingredients with the total mixed ration. However, Heinreichs discloses further comprising mixing ingredients with the total mixed ration (the particle size for total mixed ratios can be used to formulate rations to feed to an animal such as a cow by mixing com silage, haylage and TMR to achieve a proper nutrient mix for a lactating cow; page 2, paragraph 2; page 3, paragraph 7- page 4, paragraph 5). It would have been obvious to one having ordinary skill in the art to modify the method of Zwald to include the formulation of Heinreichs for the advantage that particle score’s main use in feed is determining formulations.
Regarding claim 19, Zwald, in view of Heinreichs, discloses the method of claim 18, but Zwald fails to disclose feeding the ingredients and the total mixed ration to an animal. However, Heinreichs discloses feeding the ingredients and the total mixed ration to an animal (the particle size for total mixed ratios can be used to formulate rations to feed to an animal such as a cow; page 2, paragraph 2; page 3, paragraph 7). It would have been obvious to one having ordinary skill in the art to modify the method of Zwald to include the formulation of Heinreichs for the advantage that particle score's main use in feed is determining formulations.

Response to Arguments
Applicant's arguments filed 1/27/2020 have been fully considered but they are not persuasive. Applicant argues that Harley does not teach that using multiple screens can fine tune the particle sampling method (page 7-10). Harley teaches that it’s known to pass particles through a plurality of .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRESTON SMITH whose telephone number is (571)270-7084.  The examiner can normally be reached on M-F 10:30 AM -8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIOW can be reached on (571)270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 



/PRESTON SMITH/Examiner, Art Unit 1792